Opinion by
Reno, J.,
The Board denied appellant’s claim because he was “a member of an organization . . . participating in, or directly interested in, the labor dispute which caused the stoppage of work”, as provided by the Unemployment Compensation Law, §402(d), 43 P.S. §802.
*512Appellant admits that he was a member of the United Mine Workers of America when it declared a strike at the mine of the Jeff Coal Company on September 14, 1949. He was an assistant mine foreman, and obeying the requirements of the Acts of June 3, 1943, P. L. 848, §1, 52 P.S. §11, and June 30, 1947, P. L. 1183, §2, 43 P.S. §215.2, he did not authorize or participate in the strike.1 The mine was closed and appellant was unemployed for the duration of the strike. Pie had become a member of the Union while he was a miner, and after his promotion continued his membership by regular payment of dues, although as supervisory employe he was not required to maintain his membership. He did not, and probably was not allowed, to attend its meetings; was not permitted to participate in its benefits; and the. express terms of the collective bargaining agreement between the Union and the employers excluded him from its operation. He maintained his membership so that he could promote more harmonious labor relations with its members and to protect himself. against- the day when he might be reduced in yank.2 He based, his. claim upon the limited, qualified character of his membership and his motive for continuing his connection with the Union.
*513Nevertheless, he was a member, and the Law unequivocally disqualifies a member from compensation. The legislature drew no distinction between various classes of members: active and. honorary, sustaining and contributing, annual and life, voting and social, required and voluntary, real and token; between members who actively participate in organizational deliberations and those who passively accept its determinations; between members who are directly and primarily interested in the realization of union objectives and those who merely preserve their status as members for other and worthy secondary motives. They are all members, and the legislature has declared that members, without distinction or qualification, shall not receive compensation benefits when the organization participates, or is directly interested, in a labor dispute which causes a strike. In the administration and construction of the Law neither the Board nor this Court can draw a line which the General Assembly has not delineated.
It is true that the Acts quoted, note 1, supra, taken together, forbade appellant as an assistant mine foreman from engaging in a strike, and to that extent he could not perform a duty resting upon members of the Union. But his paramount obligation to the Commonwealth did not cancel his membership in the Union, not any more than a civil service employe who is forbidden to engage in partisan political activities loses his membership in his political party. The legislative mandate went no further than to prohibit his striking and, if he chose to acknowledge another loyalty he could only partially serve,3 he was free to continue *514his Union membership. The legislature might have exempted him and others in his position from the general operation of §402(d), but for us to write the exception into the Law would be a glaring usurpation of legislative power.
Fundamentally, the case comes to this: Appellant became unemployed because his union ordered a strike and he is bound by its action even though he did not actually consent to it and could not personally participate in it. In Prentice Unemployment Compensation Case, 161 Pa. Superior 630, 637, 56 A. 2d 295, Judge Dithrich tersely stated the controlling principle: “. . . a person cannot claim the advantages of his voluntary acts, in this case joining the union, without at the same time assuming responsibility for their natural and probable consequences.” See also Curcio Unemployment Compensation Case, 165 Pa. Superior Ct. 385, 68 A. 2d 393.
Decision affirmed.

 Act of 1943: “Every mine foreman, assistant mine foreman or fire boss, . . . shall represent the Commonwealth in the coal mine or colliery in which he is employed and be deemed to be an officer of the Commonwealth in enforcing the . . . Mining Laws and performing his duties thereunder. . . .”
Act of 1947: “No public employe shall strike and no person exercising any authority, supervision or direction ¡oyer any public employe shall have the power to authorize, approve or consent to. a strike by one or more public employes.”


 Appellant does not claim that had he resigned from the Union after his promotion he could not have rejoined it after he again became a rank and file miner.


 If the United Mine Workers followed conventional union practice, a portion of appellant’s dues were used to finance the strike. To that extent he supported a strike in which he could not participate.